Exhibit 10.3

Return to:

Erika B. Newsom, Esq.

Smith Moore Leatherwood, LLP

300 E. McBee Avenue, Suite 500

Greenville, South Carolina 29601

 

 

  Space Above Line for Processing Data  

 

 

RBC Bank (USA)   

Modification Agreement

(Cover Page)

     Prepared by:    Erika B. Newsom, Esq.    Smith Moore Leatherwood, LLP   
300 E. McBee Avenue, Suite 500    Greenville, South Carolina 29601 State of
South Carolina    County of Greenville

 

From:   

COMPUTER SOFTWARE INNOVATIONS, INC., a Delaware corporation (“Borrower”), with a
business/mailing address of 900 East Main Street, Suite T, Easley, South
Carolina 29640.

To:   

RBC BANK (USA) (“Bank”), with a business address of 134 N. Church Street, Rocky
Mount, North Carolina 27804 and a mailing address of Post Office Box 1220, Rocky
Mount, North Carolina 27802-1220, which mailing address is the place to which
all notices and communications should be sent to Bank regarding this
Modification Agreement.

Date:    June 25, 2010

 

Cross Reference to Recorded

Documents Modified:

   N/A Original Principal Debt:    $8,000,000.00 Current Principal Debt:   
$1,084,000.00



--------------------------------------------------------------------------------

Customer No.

Loan No.

 

RBC Bank (USA)  

MODIFICATION

AGREEMENT

THIS MODIFICATION AGREEMENT (“Modification Agreement”), entered into as of
June 25, 2010, by COMPUTER SOFTWARE INNOVATIONS, INC. (“Borrower”) with a
mailing address of 900 East Main Street, Suite T, Easley, South Carolina 29640,
and RBC BANK (USA) (“Bank”), with a mailing address of Post Office Box 1220,
Rocky Mount, North Carolina 27802-1220.

 

A.

Borrower made and issued to Bank an amended and restated promissory note dated
September 14, 2007 in the original principal amount of $7,000,000 (the “Original
Note”). Bank and Borrower have agreed to substitute a Second Amended and
Restated Promissory Note made and issued to Bank on June 25, 2010 in the
original principal amount of $8,000,000 for the Original Note, and Bank has
agreed to cancel the Original Note, as indicated on Attachment 1 attached
hereto.

 

B.

As indicated on Attachment 1, the Note is secured and the security is set forth
in that certain Second Amended and Restated Loan and Security Agreement dated
September 14, 2007 by and between Borrower and Bank (the “Loan and Security
Agreement”).

 

C.

The Note, the Loan and Security Agreement and any security documents described
on Attachment 1 and any other loan and security documents that are outstanding
with respect to the extension of credit evidenced by the Note, even if not
listed on Attachment 1, are hereinafter collectively referred to as the
“Contract” and the Contract is hereby incorporated herein as a part of this
Modification Agreement.

 

D.

Bank and Borrower mutually desire to modify the provisions of the Contract in
the manner hereinafter set out, it being specifically understood and agreed
that, except as herein modified, the terms and provisions of the Contract and
the individual instruments, documents and agreements that make up the Contract
shall remain unchanged and the Contract, as herein modified, shall continue in
full force and effect as therein and herein written.

NOW, THEREFORE, Bank and Borrower, in consideration of the premises and the sum
of One Dollar ($1.00) to each in hand paid by the other, receipt and sufficiency
of which are hereby acknowledged by each, do hereby agree as follows:

Section 1. Modification. The Contract as it relates to the Note and the Loan and
Security Agreement shall be, and the same is, modified in the manner set forth
in Attachment 2.

Section 2. Effect of Modification. Nothing contained in this Modification
Agreement shall in any way impair the security now held for the indebtedness
evidenced by the Contract or the lien priority thereof, nor waive, annul, vary
or affect any provision, condition, covenant and agreement contained in the
Contract, nor affect or impair any rights, powers and remedies under the
Contract, except as herein specifically modified to do any one or more of the
foregoing. If any provision in this Modification Agreement shall be interpreted
or applied by a court or other tribunal with personal and subject matter
jurisdiction over the parties hereto and the Contract, as modified, so as to
impair the security now held for the indebtedness or lien priority thereof, or
do any one or more of any of the foregoing, such provision shall be ineffective
to the extent it causes an impairment of such security or the lien priority
thereof or causes any of such other consequences, or the application thereof
shall be in a manner and to an extent which does not impair such security or the
lien priority thereof, or result in the occurrence of any of the other
consequences. This Modification Agreement does not extend the expiration dates
or enlarge the terms of any property, physical damage, credit and any other
insurance written in connection with or financed by said Contract.



--------------------------------------------------------------------------------

Section 3. Financing Statements. Borrower irrevocably authorizes Bank to file
such financing statements as may be necessary to protect, in Bank’s opinion,
Bank’s security interests and liens and, to the extent Bank deems necessary or
appropriate, to sign the name of Borrower with the same force and effect as if
signed by Borrower and to make public in financing statements and other public
filings such information regarding Borrower as Bank deems necessary or
appropriate, including, without limitation, federal tax identification numbers,
social security numbers and other identifying information.

Section 4. Credit Investigations; Bank’s Responsibilities. Bank is irrevocably
authorized by Borrower to make and have made such credit investigations as it
deems appropriate to evaluate Borrower’s credit, personal and financial standing
and employment, and Borrower authorizes Bank to share with consumer reporting
agencies and creditors its experiences with Borrower and other information in
Bank’s possession relative to Borrower. Bank shall not have any obligation or
responsibility to do any of the following: (1) protect and preserve any
collateral and other security given or to be given in connection with the
Contract, as herein modified, against the rights of third persons having an
interest therein; (2) provide information to third persons relative to the
Contract, as herein modified, Bank’s liens and security interests in any
collateral and other security, or otherwise with respect to Borrower; and
(3) subordinate its liens and security interests in any collateral and other
security to the interests of any third persons or to enter into control
agreements relative to such collateral and other security.

Section 5. Usury. Bank does not intend to and shall not reserve, charge and
collect interest, fees and charges under the Contract, as herein modified, in
excess of the maximum rates and amounts permitted by applicable law. If any
interest, fees and charges are reserved, charged and collected in excess of the
maximum rates and amounts, it shall be construed as a mutual mistake,
appropriate adjustments shall be made by Bank and to the extent paid, the excess
shall be returned to the person making such a payment.

Section 6. Documentary Stamps, etc. To the extent not prohibited by law and
notwithstanding who is liable for payment of the taxes and fees, Borrower shall
pay, on Bank’s demand, all intangible taxes, documentary stamp taxes, excise
taxes and other similar taxes assessed, charged and required to be paid in
connection with this Modification Agreement, and any future extension, renewal
and modification of the Contract, or assessed, charged and required to be paid
in connection with any of the loan documents which make up the Contract.

Section 7. Anti-Terrorism. Borrower represents, warrants and covenants to Bank
as follows: (1) Borrower (a) is not and shall not become a person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (b) does not engage in and shall not engage in any
dealings or transactions prohibited by Section 2 of such executive order, and is
not and shall not otherwise become associated with any such person in any manner
violative of Section 2, (c) is not and shall not become a person on the list of
Specially Designated Nationals and Blocked Persons, and (d) is not and shall not
become subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order; (2) Borrower is and shall remain in compliance, in all material
respects, with (a) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001); and (3) Borrower has not and shall not use all or any part
of the extension of credit evidenced by the Note, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

Section 8. Costs and Expenses. All of the costs and expenses incurred by Bank in
connection with this Modification Agreement shall be paid by Borrower upon the
request of and at the time of demand for payment thereof made by Bank on
Borrower. As used herein, “costs and expenses” include, without limitation,
reasonable attorneys’ fees and fees of legal assistants, and reasonable fees of
accountants, engineers, surveyors, appraisers and other professionals or experts
– and all references to attorneys’ fees or fees of legal assistants, or fees of
accountants, engineers, surveyors, appraisers or other professionals or experts
shall mean reasonable fees.

Section 9. Maintenance of Records. Bank is authorized to maintain, store and
otherwise retain this Modification Agreement and the other documents
constituting the Contract in their original, inscribed tangible forms or records
thereof in an electronic medium or other non-tangible medium which permits such
records to be retrieved in perceivable forms.



--------------------------------------------------------------------------------

Section 10. Waiver of Jury Trial. Borrower, to the extent permitted by law,
waives any right to a trial by jury in any action arising from or related to
this Modification Agreement and waives any right to a trial by jury in any
action or proceeding arising from or related to the Contract, as herein
modified.

Section 11. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State whose laws govern the Contract, excepting,
however, its conflict of law provisions.

Section 12. Reservation of Rights; Entire Agreement. Bank does hereby reserve
all rights and remedies it may have against all parties secondarily liable for
repayment of the indebtedness evidenced by the Contract. The Contract, as herein
modified, contains the entire agreement of the parties and the undersigned do
hereby ratify and confirm the terms of the Contract, all of which shall remain
in full force and effect, as modified herein. This Modification Agreement shall
be binding upon any assignee and successor in interest of the parties hereto.
Borrower waives and will not assert against any transferee and assignee of Bank
any claims, defenses, set-offs and rights of recoupment which Borrower could
assert against Bank, except defenses which Borrower cannot waive. All references
herein to the “Modification Agreement” include any supplemental agreements filed
of record to reflect modifications of any of the instruments, documents and
other agreements making up the Contract that are of record.

(Signatures On Next Page)



--------------------------------------------------------------------------------

The undersigned have executed this Modification Agreement under seal as of the
day and year first above stated.

BANK:

 

RBC BANK (USA)

/s/ Charles H. Arndt

Charles H. Arndt, Senior Vice President

 

COMPUTER SOFTWARE INNOVATIONS, INC.     Witness: By:  

/s/ David B. Dechant

   

/s/ Wendy S. Metcalf

  David B. Dechant, Chief Financial Officer     Print Name: Wendy S. Metcalf



--------------------------------------------------------------------------------

Attachment 1

To

Modification Agreement

 

1. Describe Note (Date, Original Amount, Current Amount and all Modifications):

 

  A.

Second Amended and Restated Commercial Promissory Note from Computer Software
Innovations, Inc. to RBC Bank (USA) dated June 25, 2010 in the original
principal amount of $8,000,000.00, with a current outstanding balance of
$1,084,000.00.

 

2.

Describe Security Documents (Type, Date and if recorded, Recording Information):

 

  A.

Second Amended and Restated Loan and Security Agreement by and between Computer
Software Innovations, Inc. and RBC Centura Bank (now known as RBC Bank (USA))
dated September 14, 2007; as amended by a Modification to Revolving Facility
dated June 30, 2008; as further amended by a Modification Agreement dated
September 11, 2008; and as further amended by a Modification Agreement dated
December 21, 2009.

 

  B.

UCC-1 Financing Statement, filed on January 31, 2007 in the Department of State
for Delaware as No. 2007 0088061.



--------------------------------------------------------------------------------

Attachment 2

to

Modification Agreement

The Contract shall be, and the same is, modified as follows:

1. The maturity date stated in the Note is changed to June 30, 2012 and to the
extent the maturity date is stated in any of the other individual instruments,
documents and agreements that make up the Contracts, the maturity date stated
therein is changed to the date stated herein.

2. Section 2.1(a)(i) of the Loan and Security Agreement is hereby modified so
that after modification, it shall read as follows:

(i) General. At any time from the date hereof through the Revolving Maturity
Date, Bank agrees to make advances (“Advance” or “Advances”) to Borrower to fund
short-term working capital, for general corporate purposes of Borrower, and for
those payments on Subordinated Debt as set forth in the Letter Agreement – and
not for any other purpose. Unless otherwise agreed, Bank will make Advances on a
daily basis, provided that the aggregate amount of outstanding Advances shall
not exceed at any time (i) the lesser of (A) the available amount under the
Revolving Facility or (B) the Borrowing Base. If no Event of Default has
occurred and is continuing, amounts borrowed under the Revolving Facility may be
repaid and reborrowed at any time prior to the Revolving Maturity Date.

3. Section 7.13 of the Loan and Security Agreement is hereby modified so that
after modification, it shall read as follows:

7.13 Subordinated Debt. Except for scheduled payments of interest and/or
principal on any Subordinated Debt to the stockholders of Borrower, including
those payments permitted under the Letter Agreement, Borrower shall not make any
payment in respect of any Subordinated Debt, or permit any of its Subsidiaries
to make any such payment, except in compliance with the terms of such
Subordinated Debt, or amend any provision contained in any documentation
relating to the Subordinated Debt, including the Letter Agreement, without
Bank’s prior written consent.

4. Exhibit A to the Loan and Security Agreement is hereby modified so that after
modification, the following definitions shall be added or modified, as
applicable, to read as follows:

“Letter Agreement” means that certain letter agreement dated June 24, 2010 by
and among Borrower, Barron Partners, LP, Nancy K. Hedrick, Beverly N. Hawkins,
Thomas P. Clinton, William J. Buchanan, and Joe G. Black regarding payments of
Subordinated Debt by Borrower, which is attached hereto as Exhibit C.

“Revolving Facility” means a revolving line of credit and Credit Extensions
thereon, in a principal amount not to exceed $8,000,000.00; provided, however,
that the available amount under the revolving line of credit shall automatically
reduce as follows: on January 31, 2011, to $7,800,000; on January 31, 2012, to
$7,600,000; on January 31, 2013, to $7,400,000; on January 31, 2014, to
$7,200,000; and on January 31, 2015, to $7,000,000. Borrower shall immediately
repay any advances in excess of borrowing limitations effective following any
such date of reduction. To the extent such principal amount is stated in any of
the other individual instruments, documents and agreements that make up the
Contract, the principal amount shall be adjusted in accordance with the terms
herein.

“Revolving Maturity Date” means June 30, 2012.

Except as modified herein, each of the loan and security documents outstanding
with respect to the extension of credit evidenced by the Note set forth on
Attachment 1, remains in full force and effect and legally binding and
enforceable against the Borrower.